FILED
                             NOT FOR PUBLICATION                             MAR 29 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HONG HWA GIL, a.k.a. Hong Hua Ji,                No. 09-71901
a.k.a. Hee Jung Lee,
                                                 Agency No. A079-800-947
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 9, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Hwa Gil, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir.

2010), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Gil’s motion to reopen as

untimely because the motion was filed over 90 days after the BIA’s final

administrative decision, see 8 C.F.R. § 1003.2(c)(2), and because Gil failed to

demonstrate changed country conditions material to her claim in order to qualify

for the regulatory exception to the time limit for filing motions to reopen, see

8 C.F.R. § 1003.2(c)(3)(ii); Almaraz v. Holder, 608 F.3d 638, 640-41 (9th Cir.

2010) (denying petition for review where evidence of changed country conditions

was not material to petitioner).

      To the extent Gil contends the BIA failed to consider all of the evidence she

submitted with the motion to reopen, she has not overcome the presumption that

the BIA did review the record. See Fernandez v. Gonzales, 439 F.3d 592, 603 (9th

Cir. 2006).

      Gil submitted additional evidence with her opening brief to this Court,

which cannot be considered on review. See 8 U.S.C. § 1252(b)(4)(A) (the court of

appeals shall decide the petition only on the administrative record on which the

order of removal is based).

      PETITION FOR REVIEW DENIED.


                                           2                                       09-71901